DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2 are hereby under examination.

Claim Objections
Regarding Claim 1, line 6 & claim 2, line 8 it appears “segmenting the signal” should read ---segmenting the digital signal--- to properly indicate the sequence of segmenting and digitizing the signal.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2 are rejected under 35 U.S.C. 101 because the claimed invention is directed to mental process and mathematical concept without significantly more. 
Step 1 of the subject matter eligibility test (see MPEP 2106.03).
Claims 1-2 are directed to a “device” and “product” which describes one of the four statutory categories of patentable subject matter, i.e., a machine. 
Step 2A of the subject matter eligibility test (see MPEP 2106.04)
Prong one: Claims 1 & 2 recite elements directed to abstract idea of mental processes:
Claim 1, lines 6-14 & Claim 2, lines 8-16: “…segmenting the signal using a sliding window to extract a plurality of features from the digital signal comprising: peak-to-peak amplitude, root mean square, integral of absolute values, zero-crossing rate, standard deviation of a first derivative, mean value; c. normalizing the plurality of extracted features; and, d. using the normalized plurality of extracted features and an input indicating sleep apnea severity to train a machine learning algorithm and generate a mathematical model…”
Claims 1 & 2 are drawn to mental processes because segmenting, extracting a plurality of features, and normalizing are processes that, under their broadest reasonable interpretation, are mere steps that are capable of being mentally performed with the aid of a pencil and paper. A person of ordinary skill in the art could segment a signal by observing the signal pattern and isolating a useful section of the signal. Given the signal in a printed form, a person of ordinary skill in the art also could extract a plurality of features including peak-to-peak amplitude, root mean square, integral of the absolute values, zero-crossing rate, standard deviation of a first derivative, mean value by means of mental calculation with the aid of pencil and paper. Normalizing the said features is also possible given the printed form of the signals by mentally performing calculations.
Claims 1 & 2 also recite elements directed to abstract idea of mathematical concepts: 
Claim 1, lines 6-14 & Claim 2, lines 8-16: “…segmenting the signal using a sliding window to extract a plurality of features from the digital signal comprising: peak-to-peak amplitude, root mean square, integral of absolute values, zero-crossing rate, standard deviation of a first derivative, mean value; c. normalizing the plurality of extracted features; and, d. using the normalized plurality of extracted features and an input indicating sleep apnea severity to train a machine learning algorithm and generate a mathematical model…”
Claims 1 & 2 are drawn to mathematical operation because peak-to-peak amplitude, root mean square, integral of the absolute values, zero-crossing rate, standard deviation of a first derivative, and mean value are, under the broadest reasonable interpretation, mathematical relationships observed or performed with the signals. Moreover, a machine learning algorithm is a set of mathematical formulas under the broadest reasonable interpretation. 
Prong two: Claims 1-2 recite additional elements that are beyond the judicial exceptions, as follows: 
Claim 1, lines 1-3: “A computing device comprising a processor, a machine readable medium storing instructions, the instructions when executed by the processor for configuring the computing device…” 
Claim 2, line 1-4: “A computer program product for providing diagnosis of sleep apnea, the computer program product comprising a non-transitory computer-readable medium having computer-readable code embodied therein executable by a processor for performing a method for providing diagnosis of sleep apnea…”
Claim 1, line 4-5 & claim 2, line 6-7: “receiving an airflow and volume signal from at least one airflow and volume sensor for a plurality of patients…” 
Claim 1, line 6-7 & claim 2, line 8-7: “digitizing the signal to a digital signal and segmenting the signal using a sliding window to extract a plurality of features from the digital signal…” 


Claim 1, lines 6-14 & Claim 2, lines 8-16 recite the judicial exception of mental processes, which are segmenting a signal and extracting & normalizing a plurality of features. Claim 1, lines 6-14 & Claim 2, lines 8-16 also recite the judicial exception of mathematical operations, which are the extracted features including peak-to-peak amplitude, root mean square, integral of the absolute values, zero-crossing rate, standard deviation of a first derivative, and mean value, and a machine learning algorithm. 
The additional elements do not integrate the judicial exceptions into a practical application for the following reasons:
Reciting a “computing device comprising a processor, a machine readable medium storing instructions, the instructions when executed by the processor…(claim 1, lines 1-3)” or “A computer program product for providing diagnosis of sleep apnea, the computer program product comprising a non-transitory computer-readable medium having computer-readable code embodied therein executable by a processor…(claim 2, line 1-4)” to perform the mental processes of segmenting a signal and extracting & normalizing a plurality of features, or to derive the extracted features and formulating a machine learning algorithm is a mere instruction to apply the judicial exception to general technology, which does not amount to significantly more than the judicial exception. See MPEP 2106.04(d), 2106.05(f).
Reciting “receiving an airflow and volume signal from at least one airflow and volume sensor for a plurality of patients…(claim 1, line 4-5 & claim 2, line 6-7)” is merely adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering at a higher level of generality in conjunction with the abstract idea that uses conventional, routine, and well known elements. See MPEP 2106.04(d); MPEP 2106.05(g)
Reciting “digitizing the signal to a digital signal and segmenting the signal using a sliding window to extract a plurality of features from the digital signal…(claim 1, line 6-7 & claim 2, line 8-7)” is merely adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering at a higher level of generality in conjunction with the abstract idea that uses conventional, routine, and well known elements. See MPEP 2106.04(d); MPEP 2106.05(g).
Step 2B of the subject matter eligibility test (see MPEP 2106.05)
Claims 1 & 2 do not recite additional elements that amount to significantly more than the judicial exception itself. 
Claims 1 & 2 recite the flowing additional elements:
Claim 1, lines 1-3: “A computing device comprising a processor, a machine readable medium storing instructions, the instructions when executed by the processor for configuring the computing device…” 
Claim 2, line 1-4: “A computer program product for providing diagnosis of sleep apnea, the computer program product comprising a non-transitory computer-readable medium having computer-readable code embodied therein executable by a processor for performing a method for providing diagnosis of sleep apnea…”
Reciting a “computing device comprising a processor, a machine readable medium storing instructions, the instructions when executed by the processor…(claim 1, lines 1-3)” or “A computer program product for providing diagnosis of sleep apnea, the computer program product comprising a non-transitory computer-readable medium having computer-readable code embodied therein executable by a processor…(claim 2, line 1-4)” to perform the mental processes of segmenting a signal and extracting & normalizing a plurality of features, or to derive the extracted features and formulating a machine learning algorithm is a mere instruction to apply the judicial exception to general technology, which does not amount to significantly more than the judicial exception. See MPEP 2106.04(d), 2106.05(f). Additionally, the courts have recognized computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, such as performing repetitive calculations. See Alice Corp. v. CLS Bank, 573 U.S. 208, 221, 110 USPQ2d 1976, 1982-83 (2014). Also see MPEP 2106.05(f).
Claim 1, line 4-5 & claim 2, line 6-7: “receiving an airflow and volume signal from at least one airflow and volume sensor for a plurality of patients…” 
Receiving airflow and volume signal is merely adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering at a higher level of generality in conjunction with the abstract idea that uses conventional, routine, and well-known elements. See MPEP 2106.05(g). Specification ¶[0025] discloses that airflow and volume signal may be gathered by a pneumotachograph.  Receiving airflow and volume signal from a pneumotachograph is well-known, routine, and conventional in sleep apnea patients, as demonstrated by Berry, R. B., Koch, G. L., Trautz, S., &amp; Wagner, M. H. (2005). Comparison of respiratory event detection by a polyvinylidene fluoride film airflow sensor and a pneumotachograph in sleep apnea patients. Chest, 128(3), 1331–1338. https://doi.org/10.1378/chest.128.3.1331.
Claim 1, line 6-7 & claim 2, line 8-7: “digitizing the signal to a digital signal and segmenting the signal using a sliding window to extract a plurality of features from the digital signal…” 
Digitizing airflow and volume signal is merely adding insignificant extra-solution activity to the judicial exception, e.g., mere data processing at a higher level of generality in conjunction with the abstract idea that uses conventional, routine, and well-known elements. See MPEP 2106.05(g). Digitizing airflow and volume signal is well-known, routine, and conventional, as demonstrated by Holmberg, E. B., Hillman, R. E., &amp; Perkell, J. S. (1988). Glottal airflow and transglottal air pressure measurements for male and female speakers in soft, normal, and loud voice. The Journal of the Acoustical Society of America, 84(2), 511–529. https://doi.org/10.1121/1.396829.
Furthermore, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered separately and in combination. There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology. Merely generating a mathematical model (claim 1, line 13 & claim 2, line 15) is absent of integration and application that shows the invention improves technology. There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated. There is no indication that the combination of elements includes a particular solution to a computer-based problem or a particular way to achieve a desired computer-based outcome.  Rather, the collective functions of the claimed invention merely provide conventional computer implementation, i.e., the computer is simply a tool to perform the process.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Ozdemir, Galip & Nasifoglu, Huseyin & Eroğul, O. (2016). A Time-Series Approach to Predict Obstructive Sleep Apnea (OSA) Episodes. 10.11159/icbes16.117, hereto referred as Ozdemir in view of Oracle Help Center. (2017, November 21), hereto referred as Oracle.
Regarding claims 1-2, Ozdemir teaches receiving an airflow signal from at least one airflow sensor (Ozdemir, Abstract, “Polysomnography (PSG) is a multi-parametric recording of biophysiological changes, containing EEG, ECG, SpO2, Nasal Airflow signals, performed during overnight sleep”) from a plurality of patients (Ozdemir, Fully Automatic Sleep Apnea Detection, “Our data set has nasal respiratory airflow signals of 6 patients sampled”). Examiner notes that unlike the disclosure of the specification, claims 1-2 do not specify that airflow and volume signals are received from awake patients. Further, although Ozdemir does not explicitly teach that polysomnography records volume signal; however, it is understood that airflow as provided by the sensor of Ozdemir, measured in volume per time, includes volume signal. 
A “plurality” of feature is interpreted as requiring at least two or more, under its broadest reasonable interpretation, because in claim 1, line 15 & claim 2, line 17, the list does not provide the term “and” prior to the final member of the list. Ozdemir teaches segmenting digitizing the signal and segmenting the signal using a sliding window to extract a plurality of features from the digital signal (Ozdemir, 2.1 Windowing, “For this reason we divided the nasal airflow signal into 40-second epochs. Each epoch is analyzed independently.”; 3.1 Feature Selection, “In this study only time-series features are considered and used.”).
Ozdemir teaches extracting at least two features from the digital signal, including mean value and variance (Ozdemir, 3.1 Feature Selection, “Most popular features like mean, variance, minimum, maximum, median values of signals are used not only for the original signal but also implemented for the power and derivative of the signal.”). Ozdemir teaches that first order derivative is applied to the signals, prior to extracting features (Ozdemir, 2. Fully Automatic Sleep Apenea Detection, “Then, first order derivative approach is applied to the nasal airflow signal episodes...”). Ozdemir does not explicitly teach that one of the extracted features is standard deviation. However, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ozdemir to use standard deviation instead of variance, as standard deviation is the square root of variance; it is a simple substitution to use standard deviation instead of variance, which predictably results in an indication of variability in the signals. 
Ozdemir suggests, but does not explicitly teach, because Ozdemir teaches using Support vector machines (SVM) to classify data (Ozdemir, 3.2 Support Vector Machines, “SVM is a popular and widely used classification algorithm in biomedical studies”) but does not explicitly mention that the extracted features are normalized. Oracle teaches a relevant art of how to use SVM. According to Oracle, SVMs require normalization of numeric input (Oracle, 21.3.1. Normalization, “Support Vector Machines require the normalization of numeric input…”). Although Ozdemir does not explicitly teach that extracted features are normalized, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ozdemir in view of Oracle to normalize the extracted features to avoid unwanted biasing and likelihood of overflows and underflows, as recognized by Oracle (Oracle, 21.3.1. Normalization, “…normalization …prevents …from biasing the solution…also minimizes the likelihood of overflows and underflows”). 
Ozdemir teaches using the normalized plurality of extracted features (Ozdemir, 3.5 Feature Reduction and Performance Measures, “Selected 39 features are used for classification of a signal interval as pre-apnea or not.”) and an input indicating sleep apnea severity to train a machine learning algorithm (Ozdemir, 2.2 First Order Derivative Approach, “Labelled OSA and regular breathing segments will be used as training inputs to learning algorithm.”). Ozdemir teaches generating a mathematical model for subsequent use in classifying airflow and volume sensed signals received for a particular patient (Ozdemir, Abstract, “In this study, a fully automatic apnea detection algorithm is developed and an early warning system is proposed to predict OSA episodes by extracting time-series features of OSA periods and regular respiration using nasal airflow signal”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gutiérrez-Tobal, et. al, "Utility of AdaBoost to Detect Sleep Apnea-Hypopnea Syndrome From Single-Channel Airflow," in IEEE Transactions on Biomedical Engineering, vol. 63, no. 3, pp. 636-646, March 2016, hereto referred as Gutiérrez-Tobal, teaches acquiring airflow signals (Gutiérrez-Tobal, Introduction, “…use of two [airflow] AF channels: one acquired through an oronasal thermal sensor and the second one acquired by means of a nasal prong pressure sensor (NPP).”), segmenting data using a Hamming window (Gutiérrez-Tobal, Feature Extraction, “A Hamming window…were used to compute PSD”), extracting a plurality of features (Gutiérrez-Tobal, Feature Extraction, “minimum amplitude…maximum amplitude…median frequency…spectral entropy…Wootters distance…mean…standard deviation…skewness…kurtosis…They are common statistics that quantify central tendency, dispersion, asymmetry, and peakedness of data…”), and normalizing the segmented signal data (Gutiérrez-Tobal, Feature Extraction, “To avoid the influence of factors not related to the pathophysiology of SAHS, each PSD was normalized (PSDn) dividing the amplitude value at each frequency by their corresponding total power”), which is closely pertinent to the applicant’s invention.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELINA S AHN whose telephone number is (571)272-7019. The examiner can normally be reached M-F 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571)272-4867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC F WINAKUR/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        

/ELINA SOHYUN AHN/Examiner, Art Unit 3791